Citation Nr: 9923425	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  91-16 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include hypertension claimed as residual of an in-service 
bout of scarlet fever.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of scarlet 
fever.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from September 1942 to 
December 1945, from July 1948 to August 1949, and from March 
1951 to December 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1989 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The procedural history of this case is 
set forth in the Board's remand dated May 21, 1997.


REMAND

Unfortunately, this case must again be remanded for further 
development.  The appellant's representative has requested 
that the file be returned to the RO in order to further 
develop any medical records which might still be available 
from the VA Medical Center (VAMC) in Brooklyn, New York, and 
from the Federal Aviation Administration (FAA).  See 
"Informal Brief of Appellant in Appealed Case," dated May 
20, 1999.  Specifically, the representative has requested 
that the RO contact the Brooklyn-VAMC for the purpose of 
verifying the precise disposition of the appellant's medical 
records which correspond to treatment he was provided at that 
facility through 1972.  Such an inquiry would necessitate 
determining whether the records were retired, transferred, 
lost, etc.  In addition, the representative requested that 
another effort to obtain any employee health records that FAA 
may have pertaining to the appellant, and specifically, a 
1972 VA medical examination report, be undertaken by the RO, 
and in conjunction therewith, the RO should inform the FAA of 
the Secretary's authority under 38 U.S.C.A. § 5106 to access 
records of other Federal departments or agencies when those 
records are deemed necessary determining eligibility for VA 
benefits.
The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (the United States Court of Veterans Appeals, 
renamed the U. S. Court of Appeals for Veterans Claims (the 
Court) as of March 1, 1999, vacated and remanded a Board's 
decision because it failed to ensure that the regional office 
achieved full compliance with specific instructions contained 
in a Board remand regarding scheduling of VA compensation 
examinations).  As such, full compliance with the Board's 
remand of May 1997 must be accomplished by the RO before 
final appellate review by the Board.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the Brooklyn-
VAMC for the purpose of verifying the 
disposition of the appellant's medical 
records corresponding to treatment he was 
provided at that facility through 1972.  
The RO is advised that this inquiry is 
designed to elicit a response from the 
Brooklyn-VAMC regarding whether the 
appellant's medical records from that 
facility were retired, transferred to 
another VA medical facility, lost, etc.  
Depending on the response, the RO should 
then attempt to obtain any records which 
are still available, and in this regard, 
the RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All efforts to obtain 
these records should be documented and 
any evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO should again contact the FAA 
for the purpose of requesting copies of 
all medical reports which that agency has 
in its possession pertaining to the 
appellant.  In connection with this 
action, the RO should inform the FAA of 
the Secretary's authority under 
38 U.S.C.A. § 5106 to access records of 
other Federal departments or agencies 
when those records are deemed necessary 
determining eligibility for VA benefits.  
Efforts to obtain any records from the 
FAA should be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder. The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by this inquiry.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  After completion of the above, the RO 
should readjudicate the issues presently 
certified for appeal to the Board as 
listed on the title page of this 
decision, with consideration given to all 
of the evidence of record, including 
additional evidence obtained by the RO 
pursuant to this remand.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.

While this case is in remand status, the 
appellant and his representative may to 
submit additional evidence and argument 
on the appealed issues which are the 
subject of this remand decision.  Quarles 
v. Derwinski, 3 Vet. App. 129, 141 
(1992).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

